Citation Nr: 0029881	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  94-46 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

What evaluation is warranted for residuals of a cerebral 
concussion with adjustment disorder and emotional features, 
currently evaluated as 10 percent disabling, from September 
30, 1992?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1986 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which granted service connection for 
residuals of a cerebral concussion and assigned a 10 percent 
evaluation.  The veteran appealed the initial evaluation of 
his concussion disorder.

In February 1997, the Board remanded this claim to the RO for 
development of the medical evidence.  It has now returned for 
appellate consideration.

It was noted by the Board in the introduction to its remand 
of February 1997 that the veteran had raised the issues of 
entitlement to service connection for a headache disorder, 
and polysubstance abuse secondary to his service-connected 
residuals of a cerebral concussion with adjustment disorder 
and emotional features.  These issues had not been developed 
or certified for appellate review and were referred to the RO 
for appropriate consideration.  A review of the claims file 
indicates that no action was taken regarding these issues.  
The Board once again refers these issues for prompt 
appropriate action and for such action to be documented in 
the claims file.


REMAND

Initially, the Board finds that the RO has substantially 
complied with its remand instructions of February 1997.  This 
has included requesting information on the veteran's 
healthcare providers; obtaining VA, Social Security 
Administration (SSA), and private treatment records; and 
affording the veteran a psychiatric evaluation.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  However, during the 
veteran's VA psychiatric examination in December 1999, he 
reported hospitalization for his psychiatric problems at the 
Marquette General Hospital in 1998 and 1999.  The VA examiner 
failed to provide a detailed history of these 
hospitalizations.  The RO had obtained the veteran's 
treatment records from the Marquette General Hospital in late 
May 1997 and, obviously, they do not contain any records 
dated in 1998 or 1999.

In a written statement received in March 1999, the veteran 
asserted that he was currently hospitalized for his 
psychiatric problems at the VA Medical Center in Milwaukee, 
Wisconsin.  The last correspondence of record from the VAMC 
in Milwaukee was received in May 1997.  This was in response 
to the RO's request in April 1997 for all "outpatient 
treatment reports" from June 1994 to the present time.  No 
records were submitted by the Milwaukee VAMC.  

According to the United States Court of Appeals for Veterans 
Claims (Court), the VA has a continuing obligation to obtain 
all relevant and pertinent records.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  In addition, a VA examination that 
does not consider prior medical examination or treatment 
records is inadequate for rating purposes.  Gregory v. Brown, 
8 Vet. App. 563 (1996).  Finally, when a veteran claims that 
his service-connected disorder has worsened, the duty to 
assist at 38 U.S.C.A. § 5107(a) (West 1991) requires further 
medical evaluation.  Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Based on the cited Court precedent, the Board finds 
that further development of the medical evidence is required.  
On remand, the RO should obtain all of the veteran's 
treatment records from the Marquette General Hospital and the 
Milwaukee VAMC.  Once these records have been obtained the RO 
should forward the claims file to the physician that 
conducted the VA psychiatric examination of December 1999 in 
order to verify or change his conclusions based on the new 
evidence.

Finally, it is noted by the Board that the RO initially 
granted service connection for the veteran's concussion 
disorder in the rating decision on appeal.  The Court held in 
Fenderson v. West, 12 Vet. App. 119 (1999), that in claims 
dealing with the original rating of a service-connected 
disability, the veteran may be assigned separate evaluations 
for separate periods of time based on the facts found in the 
case.  The Board finds that in the current appeal the 
veteran's service-connected concussion disorder is entitled 
to such consideration by the RO.

Based on the above analysis, the undersigned finds that 
further development is required.  Hence, this case is hereby 
REMANDED for the following action:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence pertinent to the issues on 
appeal, to include any relevant medical 
evidence.  The RO should specifically 
request the veteran to submit a signed 
release form for the Marquette General 
Hospital in order to obtain copies all 
treatment records dated from May 1997 to 
the present time.  The RO should also 
obtain and associate with the claims file 
copies of all medical records from the 
Milwaukee, Wisconsin, VA Medical Center 
dated from June 1994 to the present time.  
If any of the requested records cannot be 
secured that fact should be noted in the 
claims file, and the appellant informed 
in writing. 

2.  After accomplishment of the above 
action, the RO should refer the claims 
file back to the physician that conducted 
the VA psychiatric examination dated on 
December 23, 1999.  This physician should 
be requested to review the new evidence 
obtained since the date of examination 
and comment in a typed report on whether 
his findings and conclusions of December 
1999 are still valid.  If not, he should 
then provide the appropriate 
diagnosis(es), global assessment of 
functioning (GAF) score, and conclusions.

3.  If the physician who conducted the 
December 23, 1999 VA psychiatric 
examination is not longer available for 
comment, then the veteran should be 
afforded another psychiatric evaluation 
in order to assess the nature, etiology, 
and severity of his service-connected 
residuals of a cerebral concussion with 
adjustment disorder.  The examination 
should include any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner.  The examiner 
should report detailed clinical findings.  
If more than one disorder is diagnosed, 
the examiner must attempt to distinguish, 
to the extent possible, symptomatology 
attributable to the service-connected 
residuals of a cerebral concussion with 
adjustment disorder from that, if any, 
attributable to any nonservice-connected 
disorder.  The psychiatric examiner must 
assign a GAF score which is consistent 
with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, and explain 
what the assigned score means.  If the 
examiner is unable to provide any part of 
any requested opinion, that fact should 
be noted, together with a detailed 
rationale explaining why the opinion 
cannot be provided.  A complete written 
rationale must be offered with any of the 
opinions expressed.  The claims folder 
and a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to providing the requested 
opinions.  The report of the examination 
should be typed.

4.   The veteran is hereby notified that 
it is his responsibility to report for 
any examination scheduled, to cooperate 
in the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

6. After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of the initial 
evaluation assigned his cerebral 
concussion with adjustment disorder and 
emotional features.  In this regard, the 
RO should document whether if the veteran 
is entitled to a "staged" rating since 
the date of the award of service 
connection.  If any benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case.  The requisite 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 7 -


